Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3, 6, 7, 9 – 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mansergh et al. (U.S. PG Pub. No. 20200096474), herein “Mansergh,” having a provisional filing date of September 21, 2018, in view of Cramer et al. (PG Pub. No. 6,401,742), herein “Cramer.” 

	
Regarding claim 1,
Mansergh teaches a device comprising: a housing; (Par. 0003: “A sensor assembly includes a housing with one or more sensor array segments.” Figures 3 – 5)
a reference electrode (Par. 0065: “As shown in FIG. 9, a large reference electrode assembly 126, compatible, for exan1ple, with the sensor assemblies of FIGS. 2A-28 and FIG. 3, includes a main body portion with a male connector 132 extending therefrom, the male connector 132 configured to connect with (i.e., be received by) a female connector 130.”) 
one or more sensing surfaces on an exterior of the housing, the one or more sensing surfaces configured to perform a nutrient measurement of a soil; (Par. 0037: “Embodiments of the present disclosure address the above drawbacks of existing soil sensor technologies. For example, sensor assemblies of the present disclosure include one or multiple sensor blocks, each sensor block including sensors (e.g., arranged in rows or arrays) for detecting a wide range of soil conditions and nutrients. Sensors of the present disclosure include ruggedized, ion-sensitive membranes and are configured to withstand soil environments for substantially longer than known sensors. In some embodiments, one or more sensors of a sensor assembly is PVCfree. Alternatively or in addition, in some embodiments, a sensor assembly includes a copper-free reference electrode.” Par. 0043: “FIG. 1B includes elements similar to those of FIG. 1A, but with the first sensor array segment 102 disposed outside (and configured to be attached to) the housing 101. FIG. 1C includes elements similar to those of FIG. 1A, but with the reference electrode 126 disposed outside (and configured to be attached to) the housing 101. Figures 3 – 5.”) and 
a moisture sensor on an exterior of the housing.  (Par. 0045: “Diagrams depicting an individual sensor block 100 ( e.g., similar to sensor blocks 112 of FIGS. 1A-1C) coupled to a large reference electrode 126 are shown in FIGS. 2A-2B. As shown in FIGS. 2A-2B, a sensor block 100 can include a 4-sensor ISFET array with nitrate, phosphate, potassium, and pH ISFET sensors, along with electrical conductivity (EC), soil moisture, and  temperature sensors, at each of a plurality of positions in/on each sensor block of the sensor assembly.”) 
Mansergh does not teach that the reference electrode has a metal plug extending through the housing.  However, Cramer does teach an electrode (probe 53) having a metal plug extending through the housing; (Col. 5, lines 13 – 32: “As shown in FIG. 4, and parts assemblage system 69, one electronically-conductive wire 64 are connected to the metal probe tip 61B. A second wire 45, as shown in FIGS. 3, is connected to the stainless steel tubing. Referring to FIG. 2, the wires 36 and 37 connect the moisture probe system 39, and communicate with the control unit 22 in FIG. 1. Preferably, as in FIG. 3, the wires 44 and 45 are injected into the hollow metal shaft 43, and sealed internally. Illustrated in FIGS. 4, using a single dielectric spacer 63A and 61B, it will be appreciated by those skilled in the art that any wide number of dielectric spacers having various sizes and shapes, may be used to maintain the distance and orientation between the hollow metal shaft 65 and the dissembler metal point 61A and 61B. Moreover, the single dielectric spacer is inserted at one end of the hollow metal shaft 65, and remains sealed within the scope of the present invention. The dielectric spacer 63A and 63B is relatively small in diameter so the space between the hollow metal shaft 65 and the metal probe point 61B remains unobstructed and relatively weather proof.” Col. 6, lines 10 – 12: “In FIG. 4, the preferred dimension of the metal tip 61A, is from zero to¼ inch in width. The preferred circumference of the inserted portion of the metal tip shaft, 61B…” See figures 3 and 4. Examiner’s Note – Figures 3 and 4 show that the portion 61B of point/tip of the probe extends through housing or metal shaft 65.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the sensing device that has a housing and a reference electrode with one than one sensors on the exterior of the housing that senses nutrients of the soil and a moisture sensor on the exterior of the housing as in Mansergh with a soil sensing probe that has a tip with a metal plug extends through or into the housing as in Cramer in order to have a metal tip probe (item 41 and 61A) to be correctly positioned relative to the shaft of the probe. (Col. 5, lines 7 – 12).


Regarding claim 2,
Mansergh and Cramer teach the limitations of claim 1 which claim 2 depends. 
Mansergh also teaches that the soil nutrient measurement includes at least one of a pH or a concentration of one or more ions of the soil. (Par. 0038: “…sensor assembly (also referred to herein as a "stake" or "probe") of the present disclosure can include multiple sensors (i.e., a "suite" of sensors), including, but not limited to, sensors for temperature, humidity, light, soil moisture, electrical conductivity, pH, and one or more soil nutrients.”) 



Regarding claim 3,
Mansergh and Cramer teach the limitations of claim 1 which claim 3 depends. 
Mansergh also teaches that the one or more sensing surfaces measure a temperature of the soil. (Par. 0038: “…sensor assembly (also referred to herein as a "stake" or "probe") of the present disclosure can include multiple sensors (i.e., a "suite" of sensors), including, but not limited to, sensors for temperature, humidity, light, soil moisture, electrical conductivity, pH, and one or more soil nutrients.”) 

Regarding claim 6,
Mansergh and Cramer teach the limitations of claim 1 which claim 6 depends. 
Mansergh also teaches that the moisture sensor, the metal plug, and the one or more sensing surfaces are disposed along a side of the housing adjacent a bottom surface of the housing at a first height along the side of the housing.  (Par. 0041: “In some embodiments, the sensor assembly includes a suite of sensors in a sensor probe head (or “probe head”), which includes wireless communications hardware and/or wired communications hardware. Each probe head can also include sensors for one or more of: air temperature, humidity, and light. In some such implementations, one or more carbon dioxide (CO2) gas sensors can be located at specific locations on or in the sensor assembly, for example at approximately 6″ (15 cm) below a surface of the soil. Alternatively, or in addition, in some such implementations, oxygen gas (O.sub.2) sensors can be located at specific locations on or in the sensor probe, for example at approximately 18″ (45 cm) below a surface of the soil. Alternatively or in addition, ammonia (NH.sub.3), nitrous oxide (N.sub.2O), or methane (CH.sub.4) gas sensors can be located at specific locations throughout the probe. A single, common solid-state reference electrode can be located at the tip of the sensor stake, or individual reference electrodes may be located near each sensor array. The reference electrodes can be shared electrically, for example via multiplexing circuits.”  See also Par. 0066 and 0067. Examiner’s Note – Mansergh teaches various embodiments of the location of the sensors and the reference electrode and the particular placement of these items as claimed in claim 6 may be a rejected under “Rearrangement of Parts” under MPEP §2144.04(VI)(C).) 

Regarding claim 7,
Mansergh and Cramer teach the limitations of claim 6 which claim 7 depends. 
Mansergh also teaches that a second moisture sensor, a second metal plug of a second reference electrode, and a second set of one or more sensing surfaces are disposed along a side of the housing at a second height above the first height along the side of the housing. (Par. 0046: “An example of a sensor assembly having three sensor blocks (such as the sensor block shown in FIGS. 4A-4B), each coupled to an associated mini reference electrode 126 (rather than to a common large reference electrode), is shown in FIG. 5.” Par. 0042: “FIGS. 1A-1C are block diagrams showing sensor assembly configurations, according to some embodiments. As shown in FIG. 1A, a sensor assembly 100A includes a housing 101, a first sensor array segment 102 (“probe head”), one or more second sensor array segments 112 (“sensor block(s)”), and a reference electrode 126. The housing 101 can have any of a variety of different geometries and/or shapes, including but not limited to: elongate, disc-shaped, circular, sheet-like, and/or plate-like. The first sensor array segment 102 is disposed within the housing 101, and includes communications-related equipment 104 (e.g., antenna, transceiver, wired communication components, processor and associated memory, etc.), and optionally one or more of an air temperature sensor 106, a humidity sensor 108, and a light sensor 110. The one or more second sensor array segments 112 are disposed within the housing 101, and include one or more of: a soil temperature sensor 114, an electrical conductivity (EC) sensor 116, a moisture sensor 118, an ion-sensitive field effect transistor (ISFET) nitrate sensor 120, an ISFET phosphate sensor 122, an ISFET potassium sensor 124, and an ISFET pH sensor 125. The nitrate sensor 120 is configured to detect, during use and substantially in real time, nitrates in an adjacent region of soil. The phosphate sensor 122 is configured to detect, during use and substantially in real time, phosphates in an adjacent region of soil. The potassium sensor 124 is configured to detect, during use and substantially in real time, potassium in an adjacent region of soil. The pH sensor 125 is configured to detect, during use and substantially in real time, pH in an adjacent region of soil. The reference electrode 126 is electrically coupled to each of the first sensor array segment 102 and the second sensor array segment(s) 112. The first sensor array segment 102 is disposed on a first (left) side of the second sensor array segment(s) 112, and the reference electrode 126 is disposed on a second side of the second sensor array segment(s) 112, the second side of the second sensor array segment(s) 112 opposite the first side of the second sensor array segment(s) 112. In some embodiments, one or more of the sensor array segment 102, the one or more second sensor array segments 112, or the reference electrode 126 is removably coupled to or disposed within the sensor assembly 100A, such that it can be replaced. The removable coupling can be accomplished via any suitable means, such as screw-thread engagement, mechanical attachment (e.g., snaps, clamps, etc.), adhesive attachment, press-fit attachment, etc.” See Figures 3 and 5.   Examiner’s Note – Mansergh teaches various embodiments of a number of sensors as claimed in claim 7  and a particular second sensor array may be a rejected under “Duplication of Parts” under MPEP §2144.04(VI)(B).)

Regarding claim 9,
Mansergh and Cramer teach the limitations of claim 1 which claim 9 depends. 
Mansergh also teaches that the device further comprising automation circuitry configured to receive signals from the one or more sensing surfaces, the  reference electrode and the moisture sensor. (Par. 0088: “Sensors, sensor assemblies and/or sensor blocks of the present disclosure can be configured to interface with (e.g., send data to and/or receive data from) one or more automated irrigation systems, drone inspection systems, and/or other agricultural technology systems, for example to cause a modification to a setting (e.g., relating to temperature, irrigation, etc.) or to trigger an alarm (e.g., for presentation to a user via a graphical user interface of a mobile or desktop computing device).” Par. 0089: “…moisture sensor…”) 

Regarding claim 10,
Mansergh and Cramer teach the limitations of claim 9 which claim 10 depends. 
Mansergh also teaches that the device comprising automation circuitry configured to receive signals from the one or more sensing surfaces, the reference electrode and the moisture sensor. (Par. 0041: “In some embodiments, the sensor assembly includes a suite of sensors in a sensor probe head ( or "probe head"), which includes wireless communications hardware and/or wired communications hardware. Each probe head can also include sensors for one or more of: air temperature, humidity, and light.” See also Par. 0003 and claim 1.) 

Regarding claim 11,
Mansergh and Cramer teach the limitations of claim 9 which claim 11 depends. 
Mansergh also teaches that the device the automation circuitry includes a processor and memory for storing data received from the reference electrode and the one or more sensing surfaces. (Par. 0087: “In some embodiments, one or more components of the sensor assembly (e.g., a first sensor array segment or a second sensor array segment) includes a processor and a memory storing instructions to cause the processor to one or more of: receive signals from one or more sensors of the sensor assembly, analyze signals from one or more sensors of the sensor assembly to detect or calculate a soil parameter, or send signals to one or more remote computing devices, in response to a sensor detection event. Instructions to analyze signals from one or more sensors of the sensor assembly can include calculating a soil parameter based at least in part on calibration data associated with the one or more sensors, and/or based at least in part on a known equilibration period associated with the one or more sensors.” See also Par. 0088.) 

Regarding claim 14, it is directed to a method of steps to implement the system or apparatuses set forth in claim 1.  Mansergh and Cramer teach the system limitations of claim 1.  Mansergh also teaches a plurality of sensing surfaces (Par 0067: “An example of where the mini reference electrode of FIG. 13 may be located relative to the overall sensor assembly can be seen, for example, in FIGS. 4A-4B (reference electrode 126- in each instance of a sensor block, multiple of which may be included in an overall sensor assembly) and in FIG. 5 (reference electrodes 126- in each instance of a sensor block 100)” See figures 3 – 5 showing a plurality of sensors.)  Therefore Mansergh and Cramer teach the method of steps in claim 14.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mansergh in view of Cramer in view of MPEP §2144.04(VI)(B) “Duplication of Parts.” 

Regarding claim 17, it is directed to a device to implement the system or apparatuses set forth in claim 1 a duplicating a reference electrode, duplication of a plurality of sensing surfaces, and a second location.  Mansergh and Cramer teach the limitations of claim 1 with a first reference electrode and a plurality of sensors (100), see figures 3 and 5.  And duplicating these items is directed to a common practice which the court has held normally require only ordinary skill in the art and hence are considered routine expedients.  MPEP §2144.04(VI)(B) states: “In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).”  Therefore claim 17 is rejected under Mansergh, Cramer, and MPEP §2144.04(VI)(B). 

Claims 4, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mansergh in view of Cramer in further view of Zhang et al. (US PG Pub. No. 20210356425), herein “Zhang.” 

Regarding claim 4,
Mansergh and Cramer teach the limitations of claim 1 which claim 4 depends. 
They do not teach a moisture sensor that has the capability of expelling water.  However, Zhang does teach a water reservoir configured to expel water adjacent the one or more sensing surfaces when the moisture sensor detects a moisture level below a predetermined minimum. (Par. 0002: “The present invention relates to the field of pH sensors for soil or matrix, and in particular, to a pH sensor with automatic water storage and replenishment.” Par. 0059: “FIG. 6 and FIG. 7 are schematic diagrams showing water flow in a water absorption mode and a water delivery mode of the piezoelectric micropump according to the present invention. During the working process of the present invention, a water content sensor detects the water content in soil or matrix and transmits water information to a main control device. When the main control device judges that the water content is at a normal level, the main control device turns on the second piezoelectric micropump 8 to absorb and deliver surrounding water to the water storage device 7 for storage. When the main control device judges that the water content in soil or matrix is lower than a pH measurement threshold, the main control device turns on the first piezoelectric micropump 6 to absorb and deliver water from the water storage device 7 to the surface of the electrode.”  See figures 1 and 2 and paragraphs 0044 – 0047.) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the sensing device that has a housing and a reference electrode with one than one sensors on the exterior of the housing that senses nutrients of the soil and a moisture sensor on the exterior of the housing as in Mansergh with a soil sensing probe that has a tip with a metal plug extends through or into the housing as in Cramer with a soil sensing device that also has a water replenishment system to dispense water when the moisture amount is below a threshold as in Zhang in order to have accurate pH measurements in soil by replenishing the water around the sensor. (Par. 0008)

Regarding claim 8,
Mansergh and Cramer teach the limitations of claim 7 which claim 8 depends. They do not teach a second water outlet. However, Zhang does teach that a water reservoir configured to expel water via a first set of one or more water outlets disposed adjacent the one or more sensing surfaces and a second set of one or more water outlets disposed adjacent the second set of one or more sensing surfaces when the moisture sensor and the second moisture sensor detect a moisture level below a predetermined minimum.  (Claim 7: “The pH sensor with automatic water storage and replenishment according to claim 1, wherein the second piezoelectric micropump comprises a fifth Cr connection layer, a second pump chamber, a second inlet valve, a second outlet valve, a second inlet, a second outlet, a second pump membrane, a second bimorph, and a second casing; the fifth Cr connection layer is arranged on a bottom of the second casing and is connected to the substrate; the second casing is provided with the second inlet and the second outlet; the second inlet is provided with the second inlet valve, and the second outlet is provided with the second outlet valve; the second inlet is communicated with surrounding matrix, and the second outlet is connected to a first water inlet of the water storage device…” Examiner’s Note – Zhang teaches in many paragraphs a second outlet and second outlet associated with a second valve. Also note that Zhang teaches in 31 instances a first outlet and duplicating this first outlet and may also be rejected under “Duplication of Parts” in MPEP §2144.04(VI)(B). 

Regarding claim 15, it is directed to a method of steps to implement the system or apparatuses set forth in claim 4.  Mansergh, Cramer, and Zhang teach the system limitations of claim 4.  Therefore Mansergh, Cramer, Zhang teach the method of steps in claim 15.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mansergh in view of Cramer in view of MPEP §2144.04(VI)(B) “Duplication of Parts” in further view of Zhang.

Regarding claim 19, it is dependent on claim 17 which was rejected under Mansergh, Cramer, and MPEP §2144.04(VI)(B) “Duplication of Parts.”  Zhang teaches the limitations of claim 4, similar to claim 19 limitations, wherein a water reservoir expels water adjacent to the sensors. Therefore, Mansergh, Cramer, MPEP §2144.04(VI)(B), and Zhang teach the elements of claim 19. 


Claims 5, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mansergh in view of Cramer in further view of Yang et al. (US PG Pub. No. 20200378885), herein “Yang.” 

Regarding claim 5,
Mansergh and Cramer teach the limitations of claim 1 which claim 5 depends. 
They do not teach that the sensors are on the bottom of the probe.  However, Yang does teach that the moisture sensor, the metal plug, and/or the one or more sensing surfaces are disposed at a bottom surface of the housing. (0042: “The multielectrode probes as shown in FIGS. 1, 2, and 3 should be designed such that it can be easy inserted into the soil or electrolyte (70). Because the spacing effect on the measurement of corrosion is not important in many applications, the individual electrodes do not have to be built into one probe or one assembly. The electrodes can be inserted into the soil or immersed in the electrolyte separately. In these cases, the multiple electrodes form an electrochemical multielectrode system.” Par. 0015 – 0028: “5 sensing surface of multielectrode probe (15) viewed from the lower end of the probe [0016] 6 sensing surface of multielectrode probe (16) with a built-in reference electrode viewed from the lower end of the probe [0017] 10 individual electrodes on the sensing surface exposed to the corrosive electrolyte (soil for example) [0018] 11 tip of reference electrode in contact with the corrosive electrolyte (soil for example) [0019] 15 multielectrode probe (or coupled multielectrode array sensor probe) [0020] 16 multielectrode probe (or coupled multielectrode array sensor probe) with built-in reference electrode [0021] 18 reference electrode that is built into the multielectrode probe (16) [0022] 20 electrical cable of probe [0023] 25 electrical wires connecting each individual electrode to a current-measuring device (35) [0024] 30 multielectrode instrument [0025] 32 multielectrode instrument equipped with global positioning system (GPS) [0026] 35 multi-channel ammeter in the multielectrode instrument [0027] 40 coupling joint where all wires from individual electrodes are joined [0028] 45 wire connecting the coupling joint (40) to the buried pipe or immersed metal (65) under cathodic protection or under the influence of stray currents or AC interference..,”  Figures 1 – 3.  Examiner’s Note – Figures 1 – 3 show that the reference electrode 18 and individual electrode sensors 10 are on the bottom of the multi-electrode probe 15 See items 5 and 6 of figures 1 – 3.) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the sensing device that has a housing and a reference electrode with one than one sensors on the exterior of the housing that senses nutrients of the soil and a moisture sensor on the exterior of the housing as in Mansergh with a soil sensing probe that has a tip with a metal plug extends through or into the housing as in Cramer with a soils sensing multielectrode probe with individual sensors and reference electrode on the bottom of the probe surface as in Yang in order to allow the probe to be easily inserted into soil and then take measurements from the probes that are built into the probe.  (Par. 0042) 

Regarding claim 12,
Mansergh and Cramer teach the limitations of claim 9 which claim 12 depends. 
They do not teach a GPS for detecting the measurement location.  However, Yang does teach. (0032: “…multielectrode instrument equipped with global positioning system (GPS)…” Par. 0043: “The instrument (32) may also be equipped with a global positioning system (GPS) that automatically record the survey location.”) 

Regarding claim 16, it is directed to a method of steps to implement the system or apparatuses set forth in claim 12.  Mansergh, Cramer, and Yang teach the system limitations of claim 12.  Therefore Mansergh, Cramer, and Yang teach the method of steps in claim 16.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mansergh in view of Cramer in view of MPEP §2144.04(VI)(B) “Duplication of Parts” in further view of Yang.

Regarding claim 18, it is dependent on claim 17 which was rejected under Mansergh, Cramer, and MPEP §2144.04(VI)(B) “Duplication of Parts.”  Yang teaches the limitations of claim 5, similar to claim 18 limitations, wherein the sensors and electrode are placed on the bottom of the housing. Therefore, Mansergh, Cramer, MPEP §2144.04(VI)(B), and Yang teach the elements of claim 18. 


Regarding claim 20, it is dependent on claim 17 which was rejected under Mansergh, Cramer, and MPEP §2144.04(VI)(B) “Duplication of Parts.”  Claim 20 includes specific elements from claims 9, 10, and 12. Mansergh and Cramer teach the elements of claims 9 and 10.  Yang teaches the limitations of claim 12, where a GPS device is used to detect location of sensors.  Therefore, Mansergh, Cramer, MPEP §2144.04(VI)(B), and Yang teach the elements of claim 20. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mansergh in view of Cramer in further view of Nahuel-Andrejuk et al. (US PG Pub. No. 20200257318), herein “Nahuel-Andrejuk.” 

Regarding claim 13,
Mansergh and Cramer teach the limitations of claim 1 which claim 13 depends. 
They do not teach a drone used to position the probe.  However, Nahuel-Andrejuk does teach the device is a drone device configured to move to a desired location to perform a measurement. (0057: “In general, the contact-based sensor(s) 207 may correspond to any suitable sensor(s) or sensing device(s) configured to capture data associated with the field 102 while the sensor(s) 207 is in contact with the field. As shown in the illustrated embodiment, the contact-based sensor(s) 207 may correspond to a soil penetrometer. When configured as a soil penetrometer, the sensing device 204, 207 may be configured to capture field condition data based at least in part on the amount of force exerted by the sensor assembly 212 as the penetrometer penetrates through the surface 106 of the field 102. In another embodiment, the contact-based sensor(s) 207 may correspond to a soil probe. When configured as a soil probe, the sensing device(s) 204. 207 may be configured to capture field condition data based on, for example, variations in an electrical current or other electromagnetic characteristic. For example, a probe-type sensing device 204, 207 may be configured as a looped or closed-circuit rod. In such a configuration, the controller 202 may measure the time for a voltage pulse to travel the length of the looped or closed-circuit rod to determine apparent permittivity. Alternatively, the contact-based sensor(s) 207 may correspond to any other suitable sensor(s) and/or sensing device(s), such as one or more ultrasonic sensors and/or one or more radar sensors.”  Par. 0060: “…the anchoring of the UAV 200 relative to the field 102 may include the establishment of a connection or coupling between the UAV 200 and the field 102 of sufficient strength to resist any reactive force developed by the UAV 200 during the deployment of the sensor assembly 212. In other words, as the controller 202 directs the deployment of the sensor assembly 212 into contact with the ground, an upward reactive force will be generated. In some instances, the weight of the UAV 200 may be insufficient to resist the resultant reactive force, thus causing the UAV 200 to lift from the surface 106 rather than properly deploying the sensing device 204. As a result, the anchoring devices 222 may be used to provide a sufficient holding force to maintain the UAV 200 in position relative to the field 102 as the sensor assembly 212 contacts and/or penetrates through the field surface 106.” See also Par. 0058 and 0059.) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the sensing device that has a housing and a reference electrode with one than one sensors on the exterior of the housing that senses nutrients of the soil and a moisture sensor on the exterior of the housing as in Mansergh with a soil sensing probe that has a tip with a metal plug extends through or into the housing as in Cramer with using a UAV to position a probe to a location to then sense the soil parameters as in Nahuel-Andrejuk in order to avoid the labor intensive job of manually driving to a location and insert a soil probe and gather the data about the soil. (Par. 0003) 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 


Zafar et al. (US PG Pub. No. 20200150073) may also teach some elements of the instant application.  Even though Zafar has the same assignee and one common inventor, it was published within the grace period of one year of the filing date of the instant application, has one non-common inventor, and may be prior art.  Zafar teaches a metallic plug 109 that partially extends outside the enclosure 107 (Par. 0052 and figure 1) and sensors that may be integrated into the measuring device. (Par. 0074 and 0086)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116